UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7523



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

GREGORY ALEXANDER DOTSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-62-P, CR-92-240-P, CA-95-198-3-P)


Submitted:   January 23, 1996               Decided:   May 24, 1996


Before WILKINSON, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Gregory Alexander Dotson, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Dotson, Nos. CR-92-62-P; CR-92-240-P; CA-95-198-3-P (W.D.N.C. June

26, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2